NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 11, 2018* 
                                 Decided May 21, 2018 
                                             
                                         Before 
 
                         DIANE P. WOOD, Chief Judge 
                      
                         DANIEL A. MANION, Circuit Judge 
                      
                         ILANA DIAMOND ROVNER, Circuit Judge 
                      
No. 17‐3489   
 
LEE OTIES LOVE, JR.,                            Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of 
                                                Illinois, Eastern Division. 
      v.                                         
                                                No. 17 C 5482 
SUPREME COURT OF ILLINOIS, et al.,               
      Defendants‐Appellees.                     Sharon Johnson Coleman, 
                                                Judge. 
 

                                       O R D E R 

       Upset that his daughter’s mother has prevented him from seeing his daughter 
following the reinstatement of his visitation rights, Lee Oties Love, Jr., sued several 
state‐court judges and the mother’s attorney alleging that they racially discriminated 
against him in violation of his equal protection rights and that they conspired to commit 
                                                 
            * We have agreed to decide the case without oral argument because the issues 

have been authoritatively decided. See FED. R. APP. P. 34(a)(2)(B). The appellee was not 
served with process in the district court and is not participating here. 
             
No. 17‐3489                                                                         Page 2 
 
treason, fraud, and judicial misconduct. Love first voluntarily dismissed his case, but 
later moved for reconsideration of that dismissal. The district court then dismissed 
Love’s claims with prejudice for lack of jurisdiction.     

       On appeal Love repeats the equal‐protection and judicial‐misconduct claims that 
he raised in his initial complaint. But he does not develop any argument that would 
provide a basis to disturb the district court’s jurisdictional basis for dismissal. See FED. 
R. APP. P. 28(a)(8). The district court’s order does not explain the grounds for dismissal, 
but the judge stated clearly during both the initial hearing on Love’s complaint and the 
hearing on his motion for reconsideration that she was dismissing the case because 
federal courts do not have jurisdiction over injuries arising from state‐court matters. 
The Rooker‐Feldman doctrine prevents federal district courts from exercising jurisdiction 
over cases brought by parties “complaining of injuries caused by state‐court judgments 
rendered before the federal district court proceedings commenced.” Exxon Mobil Corp. v. 
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see D.C. Court of Appeals v. Feldman, 
460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). Love’s injuries were, 
according to him, caused by the judges’ actions in domestic‐relations proceedings in 
state court. Regardless, Love cannot seek reversal of a state‐court judgment “simply by 
casting his complaint in the form of a federal civil rights action.” Schmitt v. Schmitt, 324 
F.3d 484, 486 (7th Cir. 2003) (quoting Ritter v. Ross, 992 F.2d 750, 754 (7th Cir. 1993)).   

        Love also adds new allegations on appeal that District Judge Coleman 
discriminated against him and committed judicial misconduct by dismissing his case. 
But the district judge—who showed admirable patience during both hearings—is not a 
defendant in this case, nor do adverse rulings constitute proof of judicial bias, Thomas v. 
Reese, 787 F.3d 845, 849 (7th Cir. 2015), let alone corruption.   

      We note, however, that a dismissal for lack of subject‐matter jurisdiction must be 
without prejudice. See Lennon v. City of Carmel, Indiana, 865 F.3d 503, 509 (7th Cir. 2017). 
The judgment of the district court is therefore modified to show that the suit is 
dismissed without prejudice for lack of jurisdiction. As so modified, it is AFFIRMED.